Case: 14-146    Document: 29     Page: 1    Filed: 08/29/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   IN RE FIDELITY NATIONAL INFORMATION
  SERVICES, INC., FISERV, INC., JACK HENRY &
           ASSOCIATES, INC., ET AL., *
                    Petitioners.
              ______________________

                         2014-146
                  ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
Nos. 2:13-cv-00431-JRG-RSP, 2:13-cv-00432-JRG-RSP,
and 2:13-cv-00433-JRG-RSP, Judge J. Rodney Gilstrap.
                 ______________________

                      ON PETITION
                  ______________________

                        ORDER
     Fidelity National Information Services, Inc. et al. (Fi-
delity) submit a letter suggesting mootness of this petition
for a writ of mandamus, because the United States Dis-
trict Court for the Eastern District of Texas has stayed
proceedings in 2:13-cv-00431 pending its disposition of an
unopposed motion to stay proceedings in that case. In


    * This is not the official caption and is used only for
this order.
Case: 14-146    Document: 29       Page: 2   Filed: 08/29/2014



2                      IN RE FIDELITY NATIONAL INFORMATION




this petition, Fidelity sought to direct the district court to
stay proceedings in three cases before that court. We
treat that letter as a motion to voluntarily dismiss this
petition.
    We note that, after the filing of this mandamus peti-
tion, the district court also granted motions to stay pro-
ceedings in the other two district court cases underlying
this petition, 2:13-cv-00432 and 2:13-cv-00433.
     Upon consideration thereof,
     IT IS ORDERED THAT:
    The motion to dismiss is granted and this petition is
dismissed without prejudice to refiling. All pending
motions are denied as moot.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s8